
	
		I
		112th CONGRESS
		2d Session
		H. R. 6070
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Barletta (for
			 himself, Mr. Schweikert,
			 Mr. Murphy of Pennsylvania,
			 Mr. Thompson of Pennsylvania,
			 Mr. Burton of Indiana,
			 Mr. Platts,
			 Mr. Ross of Florida,
			 Mr. Lance,
			 Mr. Kelly, and
			 Mr. Marino) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require the Comptroller General of the United States
		  to conduct a study to determine the impact on the United States of the policy
		  announced by the Secretary of Homeland Security on June 15, 2012, concerning
		  the exercise of prosecutorial discretion with respect to individuals who came
		  to the United States illegally as children, and for other
		  purposes.
	
	
		1.GAO study on DHS
			 prosecutorial discretion policy
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to determine the impact the
			 policy described in subsection (c) will have on the United States. The study
			 shall examine the following 4 areas of potential impact:
				(1)National
			 securityThe national
			 security of the United States, including how much implementing this policy will
			 cost the Department of Homeland Security in terms of manpower and other
			 costs.
				(2)FraudHow impacted Federal agencies will address
			 an increase in fraudulent documents.
				(3)United States
			 workersUnited States workers (as defined in section 212(n)(4)(E)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(n)(4)(E))),
			 including—
					(A)the effectiveness
			 of programs under the Social Security Act (42 U.S.C. 301 et seq.), such as the
			 Medicare Program under title XVIII of such Act (42 U.S.C. 1395 et seq.);
					(B)the national
			 unemployment rate and unemployment compensation; and
					(C)the implementation of the Patient
			 Protection and Affordable Care Act (Public Law 111–148).
					(4)Competitiveness
			 of United States economyThe economy of the United States,
			 including—
					(A)Federal Pell Grants under section 401 of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a);
					(B)the supplemental nutrition assistance
			 program (SNAP) (formerly known as the food stamp program) under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
					(C)college admissions
			 and scholarships; and
					(D)Federal work-study programs under part C of
			 title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.).
					(b)Stay of
			 implementationThe Secretary of Homeland Security shall refrain
			 from implementing the policy described in subsection (c) until after the
			 Comptroller General of the United States has completed the study described in
			 subsection (a) and submitted a report to the Congress containing the results of
			 the study.
			(c)Policy
			 describedThe policy referred to in subsections (a) and (b) is
			 the policy set forth in the memorandum dated June 15, 2012, from Janet
			 Napolitano, Secretary of Homeland Security, regarding exercising prosecutorial
			 discretion with respect to individuals who came to the United States illegally
			 as children.
			
